Citation Nr: 0200700	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  92-02 250	)	DATE
	)
	)           

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1945 to July 1946.

This appeal arises from a December 1990 rating decision of 
the Pittsburgh, Pennsylvania, Regional Office (RO) which 
denied entitlement to service connection for multiple 
sclerosis (MS).  The veteran appealed this decision.

In April 1995, the Board of Veterans' Appeals (Board) issued 
a decision which also denied entitlement to service 
connection for multiple sclerosis.  The veteran appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court) which vacated the Board's decision of April 
1995.  The Board subsequently requested and received a VA 
General Counsel opinion on legal issues raised in this case.  
This VA General Counsel opinion was appealed to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) which found sections of the VA General Counsel 
opinion to be contradictory to the plain meaning of the 
relevant statute.

As discussed below, the Board conducted further development 
in the form of an independent medical opinion (IME) which was 
received in August 2001.  The case has now returned for Board 
consideration.


REMAND

In November 2000, the veteran's presentative submitted a 
medical opinion prepared in February 1999 by Craig N. Bush, 
M.D., a neuroradiologist.  In this opinion, Dr. Bush 
discussed the etiology of the veteran's MS.  In the cover 
letter attached to the medical opinion, the representative 
specifically indicated that the veteran did not waive the 
RO's initial consideration of this medical evidence.  As the 
RO has not yet considered the February 1999 opinion in 
relation to the claim on appeal, the Board must remand this 
claim for such consideration under the provisions of 
38 C.F.R. § 20.1304(c) (2001).

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
This act introduces several fundamental changes into the VA 
adjudication process.  In effect, this new legislation 
eliminates the requirement that a claimant must present a 
well-grounded claim before the duty to assist is invoked.  As 
the new procedures could not have been followed by the RO 
during the pendency of this appeal, and as these procedures 
are more favorable to the appellant than those previously in 
effect, further development is in order.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

Under 38 U.S.C.A. § 5103A (West Supp. 2001), the RO must 
obtain all pertinent evidence regarding the appellant's claim 
prior to a determination on its merits.  If this information 
cannot be obtained, then VA must first notify the claimant 
that the Secretary is unable to obtain records with respect 
to the claim.  Such a notification must, (a) identify the 
specific records the Secretary is unable to obtain; (b) 
briefly explain the efforts that the Secretary made to obtain 
those records; and (c) describe any further action to be 
taken by the Secretary with respect to the claim.  Efforts to 
secure pertinent records in the possession of the U. S. 
Government must continue until the RO is reasonably certain 
these records do not exist or further efforts would be 
futile.  Only after such a determination and notification to 
the claimant can VA then proceed to a determination on the 
merits of the claim.  In addition, a claimant is entitled to 
a VA medical examination which includes an opinion whether 
there is a nexus between the claimed disorder and military 
service.  38 U.S.C.A. § 5103A(d).

In the current claim, the veteran has alleged that he 
received medical treatment prior to his military service that 
included a hospitalization for a head injury.  In addition, 
the veteran claims that he received medical treatment for his 
MS during the seven year presumptive period following his 
separation from the military.  While attempts to obtain this 
evidence have been made, these attempts were unsuccessful.  
On remand, the RO must first document that all requirements 
under 38 U.S.C.A. §§ 5103, 5103A for development of this 
evidence has been met.  If not, then further development is 
required.

In addition, this case has returned from consideration by the 
Federal Circuit.  In its decision, the Federal Circuit 
determined that the portion of VA General Counsel opinion 
VAOPGCPREC 14-98; 63 Fed.Reg. 56,705 (1998), that held VA was 
not authorized under 38 U.S.C.A. § 1112(a) (West 1991) to 
grant service connection for MS that was permanently 
aggravated during the seven year presumptive period after 
military service, was invalid as it was directly 
contradictory to the plain language of the statute.  In other 
words, the Federal Circuit held that if pre-existing MS was 
permanently aggravated during the seven year presumptive 
period following his separation from active service, 
38 U.S.C.A. § 1112(a) required that this disorder be found 
service-connected.  The RO is bound by the Federal Circuit's 
interpretation of 38 U.S.C.A. § 1112(a) when evaluating the 
veteran's claim of entitlement to service connection for MS.

Finally, a Board Medical Advisory Opinion is contained in the 
claims file.  This decision has been sealed as a result of an 
order of the Court (Joint Remand) and should not be reviewed 
or considered by the RO in adjudicating this case.  See 
Boutwell v. West, 11 Vet. App. 387, 392-93 (1998).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED to the RO for the following:

1.  The RO should contact the appellant, 
and request that he identify any and all 
healthcare providers who have treated him 
for his multiple sclerosis.  He should 
specifically be requested to provide the 
names, addresses, and signed release 
forms for healthcare providers who 
treated his head/neck injury prior to 
military service, and his MS prior to 
service and during the seven years 
following separation from active duty.  
Based on his response, the RO should 
attempt to procure copies of all 
treatment records which have not 
previously been obtained from identified 
treatment sources.  Duplicate records are 
neither necessary nor desirable.  All 
attempts to secure this evidence must be 
documented in the claims folder by the 
RO.  Efforts to secure records in the 
possession of the U. S. Government must 
continue until the RO is reasonably 
certain these records do not exist or 
that further efforts would be futile.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The appellant must then be given 
an opportunity to respond.

2.  Following completion of the 
foregoing, the RO must made a specific 
determination that the requirements for 
development of pertinent evidence under 
38 U.S.C.A. §§ 5103 5103A (West Supp. 
2001) has been fully met.  Development of 
pertinent evidence must continue until 
such a determination can be made. 

3.  Thereafter, the RO should again 
review the appellant's claim of 
entitlement to service connection for 
multiple sclerosis.  In this regard, the 
RO should review the Federal Circuit's 
decision enclosed in the claims file 
(pgs. 15-20) and carefully follow the 
Federal Circuit's interpretation of 
38 U.S.C.A. § 1112(a).  If the benefit 
sought on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of the 
case (SSOC).  This SSOC must specifically 
inform the appellant and his 
representative of the information, lay 
evidence, or medical evidence necessary 
to substantiate his claims.  See 
38 U.S.C. § 5103A.  The appellant and 
representative should then be given the 
opportunity to respond thereto.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


